Case 1:19-cv-00787-PAB-NRN Document 21 Filed 06/24/19 USDC Colorado Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO


  Case No. 1:19-cv-00787-PAB-NRN

  HOWARD COHAN,

                  Plaintiff,

  v.

  OLS HOTELS & RESORTS, LLC,

                  Defendant.


                                    JOINT NOTICE OF DISMISSAL


          Plaintiff Howard Cohan (“Plaintiff”) and Defendant OLS Hotels & Resorts, LLC

  (“Defendant”) (collectively “Parties”) pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), jointly move to

  dismiss this action with prejudice.

          Plaintiff initiated this suit for injunctive relief under the Americans with Disabilities Act

  (“ADA”). Plaintiff alleged there were architectural barriers existing at Defendant’s hotel that

  constitute violations of the ADA and that unlawfully limited the Plaintiff’s access to the hotel.

  Defendant denies the allegations of Plaintiff’s Complaint and has defenses to Plaintiff’s claims.

  The Parties have nevertheless reached an agreement to voluntarily resolve all of the issues raised

  in the litigation.

          Accordingly, the Parties jointly request the Court dismiss this action with prejudice with

  each party to bear his or its own costs and attorneys’ fees.
Case 1:19-cv-00787-PAB-NRN Document 21 Filed 06/24/19 USDC Colorado Page 2 of 3




  Dated June 24, 2019.




   s/ Gloria Saad                          s/ Adrienne Scheffey
   Gloria Saad, Esq.                       Adrienne C. Scheffey
   Blackmore Law PLC                       Michelle L. Gomez
   21411 Civic Center Drive                Littler Mendelson, P.C.
   Suite 200                               1900 Sixteenth Street, Suite 800
   Southfield, MI 48076                    Denver, CO 80202
   (833) 343-6743                          Telephone: 303.629.6200
   gsaad@blackmorelawplc.com               Fax: 303.629-0200
                                           ascheffey@littler.com
   ATTORNEYS FOR PLAINTIFF                 mgomez@littler.com

                                           ATTORNEYS FOR DEFENDANT
                                           OLS HOTELS & RESORTS, LLC




                                       2
Case 1:19-cv-00787-PAB-NRN Document 21 Filed 06/24/19 USDC Colorado Page 3 of 3




                                     CERTIFICATE OF SERVICE

          I hereby certify that on June 24, 2019, I filed and served the foregoing JOINT NOTICE

  OF DISMISSAL via CM/ECF addressed to the following:


          Gloria Saad, Esq.
          Blackmore Law PLC
          21411 Civic Center Drive
          Suite 200
          Southfield, MI 48076
          (833) 343-6743
          gsaad@blackmorelawplc.com

                                                           s/ Valerie Gremillion
                                                           Valerie Gremillion




  FIRMWIDE:165128095.1 102857.1001




                                                3
